Case: 21-11249     Document: 00516487841          Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 28, 2022
                                   No. 21-11249                          Lyle W. Cayce
                                                                              Clerk

   Joseph Woodruff; Erica Jobe;
   Mandee Katz; Scott Babjak,

                                                            Plaintiffs—Appellants,

                                       versus

   Caris MPI, Incorporated;
   Caris Life Sciences, Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:21-CV-2993


   Before Jones, Ho, and Wilson, Circuit Judges.
   Per Curiam: *
          Defendants Caris MPI, Inc. and Caris Life Sciences, Inc. (collectively,
   “Caris”) required their then-employees, Plaintiffs Joseph Woodruff, Erika
   Jobe, Mandee Katz, and Scott Babjak, to receive the COVID-19 vaccine or



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11249        Document: 00516487841             Page: 2       Date Filed: 09/28/2022




                                         No. 21-11249


   face termination.       Following the denials of their exemption requests,
   Plaintiffs sought a TRO, preliminary and permanent injunctions preventing
   their termination, or, alternatively, an injunction ordering their
   reinstatement pending resolution of their respective complaints with the
   Equal Opportunity Employment Commission (“EEOC”).                          Following a
   hearing, the district court denied the preliminary injunction request based on
   a lack of irreparable harm, but it did not reach the alternative request, which
   was not yet ripe. After Plaintiffs appealed, Caris fired them. Caris moves to
   dismiss the appeal. We VACATE as moot the district court’s order denying
   injunctive relief but REMAND for further proceedings.
           Caris implemented a policy on September 17, 2021 that required its
   employees to receive a COVID-19 vaccine on or before December 1, 2021.
   Employees who worked exclusively from home were excluded from the
   mandate, and others could seek exemptions for medical or religious reasons.
   Non-compliant, non-exempt employees were subject to termination.
           Woodruff, Jobe, Katz, and Babjak each requested religious
   exemptions, while Jobe and Katz also sought medical exemptions. Caris
   denied those requests. 1 It also declined to grant any appeals. Plaintiffs then
   filed discrimination complaints with the Equal Opportunity Employment
   Commission (“EEOC”).                Babjak received a notice of Charge of
   Discrimination, but the record reflects no additional activity involving the
   EEOC. 2




           1
           Caris did, however, apparently grant religious exemptions to four employees
   under Woodruff’s supervision.
           2
             We were informed during oral argument that one plaintiff has received a right to
   sue letter.




                                               2
Case: 21-11249      Document: 00516487841           Page: 3     Date Filed: 09/28/2022




                                     No. 21-11249


          On November 30, Plaintiffs concurrently filed a complaint and an
   application seeking a TRO, preliminary and permanent injunctions. First,
   Plaintiffs sought to “enjoin CARIS from enforcing its vaccine mandate and
   firing [them] because the mandate is illegal because it violates Governor
   Abbot’s [Executive Order GA-40].” That first basis for injunctive relief
   relates to Plaintiffs’ claims under 28 U.S.C. § 2201(a) for a declaration that
   the vaccination mandate violates GA-40.             Second, Plaintiffs sought
   “injunctive relief pending the outcome of their EEOC complaints.” This
   second basis for injunctive relief relates to Plaintiffs’ religious discrimination
   claims under Title VII and disability discrimination claims under the ADA,
   asserted by Katz and Jobe.
          On December 1, the district court held a hearing and orally denied
   Plaintiffs’ request for injunctive relief, following up with a formal order two
   days later. The court ruled exclusively on the ground that Plaintiffs failed to
   establish a substantial threat of immediate and irreparable harm if their
   application was not granted. Plaintiffs timely appealed.
          Caris terminated Woodruff, Jobe, and Katz soon after the court’s
   order, and it terminated Babjak almost three months later for his failure to
   comply with the vaccine policy. Plaintiffs seek in this appeal the relief not
   mentioned by the district court, “reinstatement of their positions while
   awaiting [] a decision from the EEOC.” Plaintiffs’ appeal is limited to their
   Title VII claims. Because they mention neither the request for declaratory
   relief based on GA-40 nor Katz’s and Jobe’s ADA claims, those issues are
   forfeited. Caris filed a merits brief in response and moved to dismiss the
   appeal as non-justiciable due to mootness or lack of standing. This court
   carried the motion to dismiss with the case.
          We review questions of federal jurisdiction, including mootness and
   standing, de novo. Envtl. Conservation Org. v. City of Dallas, 529 F.3d 519, 524




                                           3
Case: 21-11249      Document: 00516487841           Page: 4   Date Filed: 09/28/2022




                                     No. 21-11249


   (5th Cir. 2009) (citation omitted); see also James v. City of Dallas, 254 F.3d
   551, 562 (5th Cir. 2001) (citations omitted). Whether mootness or standing
   analysis comes first is discretionary because a reviewing court can “choose
   among threshold grounds for denying audience to a case on the merits[.]”
   Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 585, 119 S. Ct. 1563, 1570
   (1999). Because this appeal is moot, we need not address standing.
          “A case becomes moot—and therefore no longer a Case or
   Controversy for purposes of Article III—when the issues presented are no
   longer ‘live’ or the parties lack a legally cognizable interest in the outcome.”
   Already, LLC v. Nike, Inc., 568 U.S. 85, 91, 133 S. Ct. 721, 726 (2013)
   (internal quotation marks and citation omitted). The court must dismiss an
   action “[i]f an intervening circumstance deprives the plaintiff of a personal
   stake in the outcome of the lawsuit, at any point during litigation[.]”
   Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669, 193 L. Ed. 2d 571 (2016)
   (internal quotation marks and citations omitted). But that situation occurs
   only “when it is impossible for a court to grant any effectual relief whatever
   to the prevailing party.” Knox v. Serv. Emps. Int’l Union, Local 1000,
   567 U.S. 298, 307, 132 S. Ct. 2277, 2287 (2012) (internal quotation marks and
   citations omitted).
          Further, we have “long been careful to note an exception to the
   general principle of mootness in instances where some issues of a case have
   become moot but the case as a whole remains alive because other issues have
   not become moot.” La. Env’t Action Network v. EPA, 382 F.3d 575, 581 (5th
   Cir. 2004) (internal quotation marks and citations omitted). In other words,
   “[w]here several forms of relief are requested and one of these requests
   subsequently becomes moot, [courts have] still considered the remaining
   requests.” Powell v. McCormack, 395 U.S. 486, 496 n.8, 89 S. Ct. 1944, 1951
   (1969) (citing Standard Fashion Co. v. Magrane-Houston Co., 258 U.S. 346,




                                          4
Case: 21-11249        Document: 00516487841              Page: 5      Date Filed: 09/28/2022




                                         No. 21-11249


   394, 42 S. Ct. 360, 361 (1922)); see also University of Texas v. Camenisch,
   451 U.S. 390, 101 S. Ct. 1830, 1833 (1981) (acknowledging “another instance
   in which one issue in a case has become moot, but the case as a whole remains
   alive because other issues have not become moot[]”); Hinkley v. Envoy Air,
   Inc., 968 F.3d 544, 548 (5th Cir. 2020) (citation omitted) (“[R]esolution of a
   particular issue may be moot even if other issues on appeal remain ripe.”).
           This case is a paradigm of the La. Env’t Action Network “exception.”
   Plaintiffs’ appeal is moot, but a live controversy remains in the district court.
   As to the appeal, the district court only denied Plaintiffs’ request for an
   “order enjoining CARIS from enforcing its vaccine mandate and terminating
   their employment[.]” After Caris terminated Plaintiffs, no order of this court
   could affect the parties’ rights regarding whether Plaintiffs’ terminations
   should have been enjoined. See Marilyn T., Inc. v. Evans, 803 F.2d 1383, 1384
   (5th Cir. 1986) (citations omitted). Lacking the ability to grant any effectual
   relief with respect to the completed terminations, we must dismiss this
   appeal as moot. See id; see also Knox, 567 U.S. at 307-08, 132 S. Ct. at 2287
   (citations omitted).
           As to the underlying action, it remains alive. The district court did
   not rule on Plaintiffs’ alternative request, still pending, for “an injunction
   requiring reinstatement” pending resolution of their EEOC complaints.
   Their request is based on Fifth Circuit precedent holding that federal courts
   can in some circumstances order employers to reinstate former employees
   “pending final disposition of [their] charge[s] before the [EEOC].” 3 See



           3
            Other circuits appear to be in accord, though their decisions are of similar older
   vintage. See Wagner v. Taylor, 836 F.2d 566, 574 (D.C. Cir. 1987); Aronberg v. Walters,
   755 F.2d 1114, 1116 (4th Cir. 1985); Sheehan v. Purolator Courier Corp., 676 F.2d 877, 887-
   903 (2d Cir. 1981); McNail v. Amalgamated Meat Cutters & Butcher Workmen of North
   America, 549 F.2d 538, 542 n. 10 (8th Cir. 1977); Berg v. Richmond Unified School Dist.,




                                               5
Case: 21-11249        Document: 00516487841             Page: 6      Date Filed: 09/28/2022




                                         No. 21-11249


   E.E.O.C. v. Liberty Mutual Ins. Co., 475 F.2d 579, 579-80 (5th Cir. 1973) (per
   curiam), cert. denied, 414 U.S. 854, 94 S. Ct. 152 (1973). In addition, “[w]hen
   an appeal from an interlocutory order concerning injunctive relief becomes
   moot, appellate courts routinely decline to address the other issues remaining
   before the district court.” Marilyn T., Inc., 803 F.2d at 1385 n.5 (collecting
   cases); see also id. (citing Crowell v. Mader, 444 U.S. 505, 506, 100 S. Ct. 992
   (1980)(per curiam). That precedent is applicable here and counsels us to
   decline to consider the reinstatement remedy in the first instance. We leave
   the resolution of that claim to the district court.
           For the foregoing reasons, we VACATE as moot the district court’s
   order denying injunctive relief and REMAND for further proceedings
   consistent herewith.




   528 F.2d 1208, 1211 (9th Cir. 1975), vacated on other grounds, 434 U.S. 158, 98 S. Ct. 623
   (1977).




                                               6